Citation Nr: 1539135	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine facet arthropathy.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from February 2001 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in February 2009.  The examination did not address whether there are neurological impairments associated with lumbar spine facet arthropathy.  VA medical records dated in February 2010 reflect complaints of pain in the lower extremities.  The VA treatment records also noted a history of urinary and bowel incontinence when the Veteran was hospitalized in January 2010.  A February 2010 EMG study reflects findings supportive of L5 radiculopathy.  The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of the Veteran's lumbar spine facet arthropathy, to include whether the disability results in neurological manifestations.

It also appears that VA treatment records may be outstanding.  The most recent records in evidence are dated in February 2010.  In a May 2011 brief, the Veteran's representative indicated that the Veteran had recently reinjured his back and was receiving treatment at the VA Medical Center in Fargo.  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Fargo VAMC to obtain all available treatment records pertaining to the Veteran's service-connected lumbar spine facet arthropathy since February 2010. Associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of lumbar spine facet arthropathy. The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

A.  The examiner should conduct range of motion testing of the thoracolumbar spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

The examiner should state whether there are incapacitating episodes associated with the Veteran's lumbar spine disability and should describe the duration of any such episodes in weeks per year.

B.  The examiner should identify any neurological manifestations associated with the service-connected lumbar spine disorder, to include radiculopathy and/or any associated bladder or bowel impairment.  

The examiner should specifically identify any affected nerve(s) and should indicate whether there is incomplete or complete paralysis of the nerve.  If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate or severe.

The examiner should address the Veteran's history of urinary and bowel incontinence and the EMG study completed in February 2010.  

3.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




